                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:19-CR-356-D-3

UNITED STATES OF AMERICA                     )
                                             )
       V.                                    )        ORDER TO SEAL
                                             )
KENNETH BERNARD DIXON,                       )
              Defendant.                     )


       Upon motion of the Defendant, it is hereby ORDERED that Docket Entry Number 243

and its accompanying Order in the above-captioned case be sealed by the Clerk.

       It is FURTHER ORDERED that the Clerk provide copies of the filed sealed documents

to the United States Attorney and Defendant's attorney.

       IT IS SO ORDERED.

       This the    C   S·   day of September, 2020.




                                             JA  s C. DEVER III
                                             UNITED STATES DISTRICT JUDGE




        Case 5:19-cr-00356-D Document 245 Filed 09/15/20 Page 1 of 1
